COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00314-CR


COLT J. WALKER                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE

                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION1
                                      ----------

                                   I. Introduction

      Appellant Colt J. Walker appeals the judgment adjudicating his guilt for the

offense of aggravated assault with a deadly weapon. Appellant pleaded guilty to

the offense in 2006, and the trial court deferred adjudication and placed him on

ten years’ community supervision. In 2010, the State filed a petition to proceed

to adjudication, alleging that Appellant had committed the new offense of delivery

of a controlled substance in violation of the terms of his community supervision.


      1
       See Tex. R. App. P. 47.4.
Appellant pleaded not true to the allegation in the petition.        The trial court

conducted an evidentiary hearing, found the allegation in the petition true, and

sentenced Appellant to eight years’ confinement.        Appellant contends in one

point that the trial court abused its discretion by admitting his oral statement into

evidence because the oral statement was not taken in compliance with code of

criminal procedure article 38.22, section 3 2 and that there is otherwise no

evidence that he violated the terms of his community supervision. We affirm.

                                  II. Background

       Parker County Sheriff’s Office Investigator Ann Hollis testified at the

adjudication hearing that she learned in September 2009 that a woman named

Janelle Smith wanted to sell some hydrocodone pills. Investigator Hollis then

arranged for Smith to call Parker County Sheriff’s Office Investigator Kevin

Hilliard, who was working undercover. Smith contacted Investigator Hilliard, and

they arranged to meet in a Fort Worth grocery store parking lot for Smith to sell

pills to Investigator Hilliard.

       Investigator Hilliard testified that Smith arrived at the meeting place in an

Isuzu vehicle. However, Smith was the passenger, and Appellant was driving.

Appellant parked the Isuzu next to Investigator Hilliard’s truck, and Smith exited

the Isuzu and entered the passenger door of Investigator Hilliard’s truck. After

Smith and Investigator Hilliard negotiated a price for the pills and completed the




       2
        See Tex. Code Crim. Proc. Ann. art. 38.22, § 3 (West 2005).

                                         2
drug transaction, Smith exited the truck, Investigator Hilliard gave the bust signal

to his backup officers, and Smith was arrested.

      Appellant was also removed from the Isuzu, handcuffed, and questioned

by two different officers.     Investigator Montenez, one of the backup officers,

interviewed Appellant first and recorded the interview on a hand-held recorder.

Investigator Montenez read Appellant his Miranda rights, and the recording

contains that exchange.        Investigator Hilliard was interviewing Smith while

Investigator Montenez interviewed Appellant, but Investigator Hilliard testified

that he was “in the area” and “heard bits and pieces” of Appellant’s interview by

Investigator Montenez.

      Investigator Hilliard also interviewed Appellant, and Investigator Hilliard

recorded his interview of Appellant on a different recording device than the one

used by Investigator Montenez. The recording of Investigator Hilliard’s interview

does not contain any Miranda warnings.              Between the two interviews,

Investigators Montenez and Hilliard discussed Appellant’s statements to

Investigator Montenez.       Appellant told Investigator Hilliard during the second

interview that Smith was his aunt, that he was there to provide security for Smith

while she sold pills to someone neither of them knew, and that he knew thirty

minutes before the transaction that Smith was intending to sell pills.

      When the State offered the recorded interview by Investigator Hilliard into

evidence, Appellant objected and argued among other things that the recording

of Hilliard’s interview did not satisfy the requirements of code of criminal

procedure article 38.22. Appellant did not, however, object to any of Investigator
                                          3
Hilliard’s testimony about what Appellant told him during the recorded interview,

including his admissions that he knew about the drug transaction thirty minutes

before it occurred and that he was there to provide security for Smith.

      Appellant testified during the hearing and denied that he knew Smith was

going to the grocery store to sell drugs. He testified that Smith called him before

he got off work, that she was upset about a fight with her husband, and that she

talked about needing to find a new place to live. Appellant also testified that he

agreed to drive Smith to meet her friend because of how upset she was. He

testified that he would not have gone had he known why Smith actually wanted to

go to the grocery store.

      Appellant testified that he remembered Investigator Montenez reading him

his Miranda rights, that he told Investigator Montenez that he did not have

anything to do with Smith’s drug transaction, and that there was “a little bit of a

gap” between his interviews by Investigators Montenez and Hilliard. Appellant

agreed that he admitted to Investigator Hilliard that he knew Smith’s purpose in

going to the grocery store to meet her friend, but he testified that he did so only

because Investigator Hilliard told him he could go home if he did. Appellant

testified that he would not have otherwise said so and reiterated that he did not

know Smith’s reason for going to the grocery store.

                                 III. Discussion

      Appellant contends in his sole point that the trial court abused its discretion

by admitting the oral statement he gave to Investigator Hilliard because the

statement does not comply with code of criminal procedure article 38.22, section
                                         4
3.   Specifically, Appellant contends that the recorded statement taken by

Investigator Hilliard does not independently meet article 38.22, section 3’s

requirements because it does not also contain the required statutory warnings.

The State responds that Appellant failed to preserve this complaint for review

because he did not object to Investigator Hilliard’s testimony about the

incriminating statements Appellant made in the recorded statement.

      A trial court’s erroneous admission of evidence will not require reversal

when other such evidence was received without objection, either before or after

the complained-of ruling. Lane v. State, 151 S.W.3d 188, 193 (Tex. Crim. App.

2004); Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App. 1998).            Error

concerning the admission of an exhibit is harmless when there is no objection to

testimony describing the content or substance of the objected-to exhibit. See

Chamberlain v. State, 998 S.W.2d 230, 235 (Tex. Crim. App. 1999) (overruling

issue concerning admission of trial exhibit because sponsoring witness testified

about the information contained in the exhibit without objection), cert. denied, 528
U.S. 1082 (2000); see also Bradley v. State, Nos. 14-08-00038-CR, 14-08-

00039-CR, 2008 WL 4647289, at *4 (Tex. App.—Houston [14th Dist.] Oct. 21,

2008, pet. ref’d) (mem. op., not designated for publication) (holding relevance

objection to trial exhibits not preserved for appeal because testifying officer

testified without objection about each of the exhibits); Aranda v. State, No. 13-03-

00302-CR, 2004 WL 5357628, at *2 (Tex. App.—Corpus Christi Nov. 18, 2004,

no pet.) (mem. op., not designated for publication) (holding any error in



                                         5
admission of hearsay exhibit harmless because same information subsequently

introduced without objection).

      Here, Appellant appropriately objected when the State offered into

evidence the recorded interview by Investigator Hilliard, arguing that the

recording was not admissible under code of criminal procedure article 38.22

because the recording did not contain the statutorily required warnings.

However, Appellant did not object when Investigator Hilliard testified about the

statements Appellant made to him, which are contained in the recording.

Because Appellant did not object to Investigator Hilliard’s testimony about the

content contained in the recorded statement, any alleged error in the admission

of the recorded statement is harmless. See, e.g., Chamberlain, 998 S.W.2d at

235. We therefore overrule Appellant’s sole point.

                                 IV. Conclusion

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.


                                                  ANNE GARDNER
                                                  JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 26, 2012




                                        6